Citation Nr: 1451776	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-17 582A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Byron Center, MI


THE ISSUE

Entitlement to payment for care rendered by Metro Hospital on September 28, 2011.


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel











INTRODUCTION

The Veteran has reported active duty from January 1979 to January 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Byron Center, Michigan.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

Payment for, or reimbursement of, emergency services for non-service-connected conditions in non-VA facilities may be authorized under the Veteran's Millennium Health Care and Benefits Act.  See 38 U.S.C.A. § 1727 (West 2014); 38 C.F.R. § 17.10002 (2014).

The Veteran seeks entitlement to payment or reimbursement of private medical expenses incurred at Metro Hospital on September 28, 2011.

After a review of the record, the Board finds that additional development is required prior to adjudication of the claim.  

In her March 2012 Notice of Disagreement (NOD), the Veteran wrote that on September 28, 2011, she spoke to a triage nurse at the VA clinic in Grand Rapids, Michigan who told her that if any new symptoms appeared, or if her present symptoms worsened, she should go to the nearest emergency room.  She also reported that before she and her son left for Metro Hospital, the Veteran called the VA Clinic's after hours triage line and was told that she should go to the nearest emergency room.  Any record of communication between the Veteran and the triage nurses at the Grand Rapids VA Clinic on September 28, 2011 should be associated with the Veteran's claims folder.  Additionally, any treatment records or reports from the Veteran's September 29, 2011 appointment at the Grand Rapids VA Clinic should also be associated with the claims folder.

The claims folder contains no treatment records or a bill from Metro Hospital.  Accordingly, the treatment records and the hospital bill from the Veteran's September 28, 2011treatment must be associated with the claims folder.  

Accordingly, the case is REMANDED for the following actions:

1. With any necessary assistance from the Veteran, obtain from Metro Hospital the September 28, 2011 treatment records, hospital care bill, and any statements made by the VA triage nurses who communicated with the Veteran on September 28, 2011.

2. Obtain and associate with the claims folder any treatment records or reports from the Veteran's September 29, 2011 appointment at the Grand Rapids VA Clinic.

3. After completing the above, and any other development deemed necessary, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case and an appropriate period to respond before the case is returned to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



